Citation Nr: 0433368	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1953, to July 
24, 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned Veterans Law 
Judge in March 2004.  A transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  It is not in dispute that the veteran entered service 
with a pre-existing right knee disorder.

2.  The competent medical evidence of record shows that the 
pre-existing right knee disorder underwent an increase in 
severity during service.  

3.  There is no clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
condition.


CONCLUSION OF LAW

The veteran's right knee disorder was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the claim on appeal, development as to this issue to comply 
with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this claim.  

Analysis

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.

Upon preinduction examination in February 1953, clinical 
evaluation included a diagnosis of osteochondritis dissecans, 
knees.  Accordingly, the veteran underwent orthopedic 
consultation.  Physical examination revealed full range of 
motion of both knee joints with no areas of crepitation.  The 
knee was stable in all directions.  X-ray examination showed 
rarefaction on medial condyle of both knees.  The examiner 
noted that the knees had been asymptomatic for 2 years and 
the veteran was afforded orthopedic clearance for full 
military duty with waiver of osteitis dissicans of both 
knees.  Accordingly, the evidence shows that the veteran 
clearly and unmistakably entered service with a preexisting 
right knee disorder, diagnosed as osteochondritis dissecans.  

The medical evidence shows that the preexisting right knee 
disorder was exacerbated during service.  Specifically, 
service medical records reflect that the veteran sought 
treatment for complaints of knee pain and right knee swelling 
in May 1953.  X-ray examination of the right knee revealed an 
old injury involving the knee joint, some debris in the 
lateral aspect of the knee joint, and no evidence of recent 
bone injury or other remarkable findings.  Thereafter, in 
June 1953, the veteran sought treatment for complaints of 
cramps and weakness in the right knee with stiffness, 
soreness, and fatigue after walking or running for short 
distances or standing for a short period of time.  The 
veteran reported experiencing such symptoms 3 or 4 years 
previously and stated that they had gotten worse since entry 
into the military due to his enforced physical activity.  
Physical examination of the right knee revealed slight 
tenderness over the medial condyle of the femur.  He was 
admitted for further evaluation and it was recommended that 
the veteran appear before a Medical Board.  In July 1953, the 
Medical Board found that the veteran was physically unfit for 
retention on active duty as a result of defective knees and 
that such unfitness was the result of a condition which was 
not incurred or aggravated during any period of active duty.  
It was recommended that the veteran be discharged for the 
convenience of the government.  

In this regard, it is noted that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In the instant case, an increase in disability 
during service is shown by the medical evidence, which 
entitles the veteran to the presumption of aggravation of the 
preexisting right knee disorder, in the absence of a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.306; VAOPGCPREC 3-03.

The Board notes that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This means the base line against which the Board is to 
measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

There is medical evidence unfavorable to the veteran.  
Specifically, the Medical Board found that the veteran's 
defective knee condition was not incurred or aggravated 
during any period of active duty.  However, the Medical Board 
did not specifically address whether any increase in severity 
of the right knee disorder during service represented a 
natural progression of the disease.  The presumption of 
aggravation may only be rebutted if "there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 C.F.R. § 3.303(a).

As evidence that the veteran's right knee disorder 
permanently worsened during service, the veteran maintains 
that, since his discharge from service, his right knee 
impairment has been manifested by recurrent episodes of 
difficulty walking, locking requiring him to manipulate his 
knee cap for ambulation, and drainage of fluid.  These 
symptoms resulted in the veteran undergoing right knee 
surgery in June 1997.  Unfortunately, records of treatment 
prior to 1997 are not available for review.  The veteran has 
testified that medical records from the period following his 
discharge from service are unavailable due to the 
unavailability of the physicians providing such treatment.  

In support of the veteran's contentions of chronic right knee 
impairment following discharge from military service, he has 
submitted two statements, one from an individual with whom he 
worked in Alaska in 1958 as well as a second from an 
individual with whom he worked in Nevada in 1960 as well as 
on numerous occasions thereafter.  The first statement 
reflects that the veteran's right knee impairment required 
drainage of fluid while working in Alaska.  Similarly, the 
second statement reflects that, since 1960, the veteran's 
right knee has been productive of incapacitating pain and 
swelling.

The veteran's co-workers are competent to provide evidence of 
observable symptoms, such as pain, swelling, and incapacity 
experienced by the veteran.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Thus, there is favorable evidence 
of record that the underlying right knee condition 
permanently worsened during service.

The Board notes that the standard, "clear and unmistakable 
evidence," imposes a very high burden on VA to overcome.  In 
light of the failure of the Medical Board to address the 
question of whether the increase in disability represented a 
natural progression of the disease and given evidence that 
the underlying condition permanently worsened during service, 
the presumption of aggravation of the preexisting disorder is 
not rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.306; VAOPGCPREC 3-03; Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).


ORDER

Entitlement to service connection for a right knee disorder 
is warranted.  The appeal is granted.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



